 

EXHIBIT 10.1

 

SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of February 24, 2017, is entered into by and among
PCM, INC., a Delaware corporation (“PCM”), PCM SALES, INC., a California
corporation (“PCM Sales”), PCM LOGISTICS, LLC, a Delaware limited liability
company (“PCM Logistics”), PCMG, INC., a Delaware corporation (“PCMG”), M2
MARKETPLACE, INC., a Delaware corporation (“M2”), ABREON, INC., a Delaware
corporation (“Abreon”), MALL ACQUISITION SUB 5 INC., a Delaware corporation
(“Acquisition 5”), PCM BPO, LLC, a Delaware limited liability company (“PCM
BPO”), EN POINTE TECHNOLOGIES SALES, LLC, a Delaware limited liability company
(“En Pointe”), and ONSALE HOLDINGS, INC., an Illinois corporation (“Holdings”)
(each a “U.S. Borrower” and collectively the “U.S. Borrowers”), and PCM SALES
CANADA, INC., a Quebec corporation (“PCM Sales Canada”), and ACRODEX INC., an
Alberta corporation (“Acrodex”) (each a “Canadian Borrower” and collectively the
“Canadian Borrowers”; and the Canadian Borrowers and the U.S. Borrowers are each
hereinafter referred to as a “Borrower”, and collectively, the “Borrowers”),
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as
administrative and collateral agent for the Lenders (in such capacity, “Agent”),
Co-Lead Arranger and Co-Bookrunner, BANK OF AMERICA, N.A., as Co-Lead Arranger,
Co-Bookrunner, and Syndication Agent, JPMORGAN CHASE BANK, N.A. as Co-Lead
Arranger and Co-Bookrunner, and the Lenders signatory hereto.

 

RECITALS

 

A.       Agent and the several financial institutions from time to time party
thereto as lenders (“Lenders”) and Borrowers have previously entered into that
certain Fourth Amended and Restated Loan and Security Agreement dated as of
January 19, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), pursuant to which Agent and Lenders have
made certain loans and financial accommodations available to Borrowers. Terms
used herein without definition shall have the meanings ascribed to them in the
Loan Agreement.

 

B.       Borrowers have requested that Agent and the Lenders increase the
Maximum Credit by an amount equal to $55,000,000 and make other amendments to
the Loan Agreement, which Agent and the Lenders are willing to do pursuant to
the terms and conditions set forth herein.

 

C.       Borrowers are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement are being waived
or modified by the terms of this Amendment.

 

   

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.       Amendments to Loan Agreement.

 

(a)       The definition of “Adjacent Real Estate” in Section 1.2 of the Loan
Agreement is hereby amended and restated to read in its entirety as follows:

 

“1.2 [Reserved].”

 

(b)       The definition of “Canadian Revolving Loan Commitment” in Section 1.41
of the Loan Agreement is hereby amended and restated to read in its entirety as
follows:

 

“1.41 ‘Canadian Revolving Loan Commitment’ shall mean, at any time, as to each
Canadian Lender, the principal amount set forth beside such Canadian Lender’s
name under the applicable heading on Schedule C-1 to this Agreement or on
Schedule 1 to the Assignment and Acceptance pursuant to which such Canadian
Lender became a Canadian Lender hereunder in accordance with the provisions of
Section 13.5 hereof, as the same may be adjusted from time to time in accordance
with the terms hereof; sometimes being collectively referred to herein as
‘Canadian Revolving Loan Commitments’.”

 

(c)       In clause (b) of the definition of “Eligible Accounts” in Section 1.68
of the Loan Agreement, the text “$10,000,000” is hereby deleted and replaced
with the text “$25,000,000”.

 

(d)       The definition of “Eligible Adjacent Real Estate” in Section 1.69 of
the Loan Agreement is hereby amended and restated to read in its entirety as
follows:

 

“1.69 [Reserved].”

 

(e)       The definition of “Eligible Adjacent Real Estate Sublimit” in Section
1.70 of the Loan Agreement is hereby amended and restated to read in its
entirety as follows:

 

“1.70 [Reserved].”

 

(f)       The following definition is hereby added to the Loan Agreement as
Section 1.70(A):

 

“1.70(A) ‘Eligible Illinois Real Estate’ shall mean the Illinois Real Estate, so
long as it is acceptable to Agent in its Permitted Discretion based on the
criteria set forth below. In general, the Illinois Real Estate shall not be
Eligible Illinois Real Estate unless: (a) it is owned by a U.S. Borrower; (b)
Agent has received an appraisal report in form, scope and substance satisfactory
to Agent and by an appraiser acceptable to Agent; (c) Agent is satisfied that
all actions necessary or desirable in order to create a perfected first priority
lien on such real property have been taken, including, the filing and recording
of a deed of trust in form and substance satisfactory to Agent; (d) Agent shall
have received an environmental assessment report, in form and substance
satisfactory to Agent, with respect to such real property, the results of which
are satisfactory to Agent; (e) such real property is adequately protected by
fully-paid valid title insurance with endorsements and in amounts acceptable to
Agent, insuring that Agent, for the benefit of the Lenders, shall have a
perfected first priority lien on such real property, evidence of which shall
have been provided in form and substance satisfactory to Agent; (f) Agent shall
have received a letter of opinion with respect to the enforceability and
perfection of the deed of trust and any related fixture filings with respect to
such real property, in form and substance satisfactory to Agent; and (g) each
Lender shall have confirmed that flood insurance due diligence and flood
insurance compliance has been completed with respect to the Illinois Real
Estate.”

 

 2 

 

 

(g)       The following definition is hereby added to the Loan Agreement as
Section 1.70(B):

 

“1.70(B) “Eligible Illinois Real Estate Sublimit” means $2,205,000; provided,
however, that beginning on March 1, 2017, and on the first day of each calendar
month thereafter, the Eligible Illinois Real Estate Sublimit shall be reduced by
$26,250.00.”

 

(h)       The definition of “Eligible Real Estate” in Section 1.72 of the Loan
Agreement is hereby amended and restated to read in its entirety as follows:

 

“1.72 [Reserved].”

 

(i)       The definition of “Eligible Real Estate Sublimit” in Section 1.73 of
the Loan Agreement is hereby amended and restated to read in its entirety as
follows:

 

“1.73 [Reserved].”

 

(j)       The following definition is hereby added to the Loan Agreement as
Section 1.73(A):

 

“1.73(A) ’Eligible Santa Monica Real Estate’ shall mean the Santa Monica Real
Estate, so long as it is acceptable to Agent in its Permitted Discretion based
on the criteria set forth below. In general, the Santa Monica Real Estate shall
not be Eligible Santa Monica Real Estate unless: (a) it is owned by a U.S.
Borrower; (b) Agent has received an appraisal report in form, scope and
substance satisfactory to Agent and by an appraiser acceptable to Agent; (c)
Agent is satisfied that all actions necessary or desirable in order to create a
perfected first priority lien on such real property have been taken, including,
the filing and recording of a deed of trust in form and substance satisfactory
to Agent; (d) Agent shall have received an environmental assessment report, in
form and substance satisfactory to Agent, with respect to such real property,
the results of which are satisfactory to Agent; (e) such real property is
adequately protected by fully-paid valid title insurance with endorsements and
in amounts acceptable to Agent, insuring that Agent, for the benefit of the
Lenders, shall have a perfected first priority lien on such real property,
evidence of which shall have been provided in form and substance satisfactory to
Agent; and (f) Agent shall have received a letter of opinion with respect to the
enforceability and perfection of the deed of trust and any related fixture
filings with respect to such real property, in form and substance satisfactory
to Agent.”

 

 3 

 

 

(k)       The following definition is hereby added to the Loan Agreement as
Section 1.73(B):

 

“1.73(B) “Eligible Santa Monica Real Estate Sublimit” means $12,523,000;
provided, however, that beginning on March 1, 2017, and on the first day of each
calendar month thereafter, the Eligible Real Estate Sublimit shall be reduced by
$149,083.33.”

 

(l)       The proviso at the end of the definition of “Excess Availability” in
Section 1.82 of the Loan Agreement is hereby amended and restated to read in its
entirety as follows:

 

“provided, however, that: solely for the purposes of determining (1) the
Applicable Margin, to the extent the amount set forth in clause (a)(i) above
exceeds the amount set forth in clause (a)(ii) above at any time, the Excess
Availability as of such time shall be increased by up to Ten Million Dollars
($10,000,000) of the difference between those two (2) amounts; and (2) whether a
FCCR Triggering Event has occurred (other than under clause (c) of the
definition thereof), to the extent the amount set forth in clause (a)(i) above
exceeds the amount set forth in clause (a)(ii) above at any time, the Excess
Availability as of such time shall be increased by up to Ten Million Dollars
($10,000,000) of the difference between those two (2) amounts.”

 

(m)       The definition of “Fee Letter” in Section 1.90 of the Loan Agreement
is hereby amended and restated to read in its entirety as follows:

 

“1.90 ‘Fee Letter’ shall mean that certain amended and restated fee letter,
dated as of the Second Amendment Effective Date, among U.S. Borrowers and Agent,
in form and substance satisfactory to Agent.”

 

(n)       The definition of “Final Maturity Date” in Section 1.91 of the Loan
Agreement is hereby amended and restated to read in its entirety as follows:

 

“1.91 ‘Final Maturity Date’ shall mean March 19, 2021.

 

(o)       The definition of “Fixed Charge Coverage Ratio” in Section 1.94 of the
Loan Agreement is hereby amended and restated to read in its entirety as
follows:

 

“1.94 ‘Fixed Charge Coverage Ratio’ means, with respect to any fiscal period and
with respect to Borrowers and their subsidiaries determined on a consolidated
basis in accordance with GAAP, the ratio of (i) EBITDA for such period minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period minus dividends paid during such period, to (ii)
Fixed Charges for such period.”

 

 4 

 

 

(p)       The following definition is hereby added to the Loan Agreement as
Section 1.101(A):

 

“1.101(A) ‘Illinois Real Estate’ means the real estate commonly known as 7155
Janes Avenue, Woodbridge, IL 60517.”

 

(q)       The definition of “Maximum Credit” in Section 1.113 of the Loan
Agreement is hereby amended and restated to read in its entirety as follows:

 

“1.113 ‘'Maximum Credit’ shall mean, with reference to the Loans and the Letter
of Credit Accommodations, the amount of Three Hundred Forty-Five Million Dollars
($345,000,000).”

 

(r)       The following definition is hereby added to the Loan Agreement as
Section 1.121(A):

 

“1.121(A) ‘Payment Conditions’ means, with respect to any proposed designated
action on any date, conditions that are satisfied if (a) both immediately before
and immediately after giving effect to the proposed designated action on such
date, no Event of Default shall have occurred and be continuing; (b) after
giving pro forma effect to such proposed designated action as if it occurred on
the first day of the applicable period, either (i) each of (A) Excess
Availability shall be greater than the lesser of $25,000,000 or 10% of the
Borrowing Base at all times during the consecutive 15-day period ending on and
including the date of the taking of such designated action, (B) the Average 30
Day Excess Availability shall be greater than the lesser of $25,000,000 or 10%
of the Borrowing Base as of the date of the taking of such designated action,
and (C) the Fixed Charge Coverage Ratio, computed for the period of four
consecutive fiscal quarters ending on the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to Section
9.6(a)(i), shall be greater than 1.0 to 1.0, or (ii) both of (A) Excess
Availability shall be greater than the lesser of $32,500,000 or 12.5% of the
Borrowing Base at all times during the consecutive 15-day period ending on and
including the date of the taking of such designated action, and (B) the Average
30 Day Excess Availability shall be greater than the lesser of $32,500,000 or
12.5% of the Borrowing Base as of the date of the taking of such designated
action; and (c) concurrently with the taking of such designated action,
Borrowers have delivered an officer’s certificate to Agent certifying as to the
satisfaction of the conditions set forth in clauses (a) and (b) above.”

 

(s)       The definition of “Real Estate” in Section 1.131 of the Loan Agreement
is hereby amended and restated to read in its entirety as follows:

 

“1.131 [Reserved].”

 

 5 

 

 

(t)       The following definition is hereby added to the Loan Agreement as
Section 1.141(A):

 

“1.141(A) ‘Santa Monica Real Estate’ means each of, and collectively, the real
estate owned by M2 and commonly known as 1501 Wilshire Boulevard, Santa Monica,
California 90403, and the real estate commonly known as 1511 Wilshire Blvd.,
Santa Monica, CA 90403.”

 

(u)       The following definition is hereby added to the Loan Agreement as
Section 1.141(B):

 

“1.141(B) ‘Second Amendment Effective Date’ means February 24, 2017.”

 

(v)       The definition of “U.S. Inventory Sublimit” in Section 1.157 of the
Loan Agreement is hereby amended and restated to read in its entirety as
follows:

 

“1.157 ‘U.S. Inventory Sublimit’ shall mean an amount equal to Eighty-Five
Million Dollars ($85,000,000).”

 

(w)       The definition of “U.S. Revolving Loan Commitment” in Section 1.163 of
the Loan Agreement is hereby amended and restated to read in its entirety as
follows:

 

“1.163 ‘U.S. Revolving Loan Commitment’ shall mean, at any time, as to each U.S.
Lender, the principal amount set forth beside such U.S. Lender’s name under the
applicable heading on Schedule C-1 to this Agreement or on Schedule 1 to the
Assignment and Acceptance pursuant to which such U.S. Lender became a U.S.
Lender hereunder in accordance with the provisions of Section 13.5 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as ‘U.S. Revolving Loan
Commitments’.”

 

(x)       The final two provisos at the end of Section 2.1(a)(i) of the Loan
Agreement are hereby deleted and replaced with the following:

 

“provided further, that the total sum available under this Section 2.1(a)(i)
based upon Credit Card/Check Processing Receivables shall not exceed Twenty
Million Dollars ($20,000,000) at any time; plus”

 

(y)       In Section 2.1(a)(ii)(A) of the Loan Agreement, (i) the text “Two
Million Five Hundred Thousand Dollars ($2,500,000) or forty percent (40%)” is
hereby deleted and replaced with the text “Five Million Dollars ($5,000,000) or
sixty percent (60%)”, and (ii) the text “Fifteen Million Dollars ($15,000,000)”
is hereby deleted and replaced with the text “Seventeen Million Five Hundred
Thousand Dollars ($17,500,000)”.

 

(z)       Sections 2.1(a)(iii) and (iv) of the Loan Agreement are hereby deleted
and replaced with the following:

 

“(iii) the lesser of:

 

 6 

 

 

(A)       an amount equal to seventy percent (70%) of the “Fair Market Value” of
the Eligible Santa Monica Real Estate as set forth in any appraisal of the Santa
Monica Real Estate received by Agent; or

 

(B)       the Eligible Santa Monica Real Estate Sublimit; plus

 

(iv) the lesser of:

 

(A)       an amount equal to seventy percent (70%) of the “Fair Market Value” of
the Eligible Illinois Real Estate as set forth in any appraisal of the Illinois
Real Estate received by Agent; or

 

(B)       the Eligible Illinois Real Estate Sublimit; minus”

 

(aa) In Section 2.1(c)(ii) of the Loan Agreement, the text “Eligible Real
Estate, Eligible Adjacent Real Estate” is hereby deleted and replaced with the
text “Eligible Santa Monica Real Estate, Eligible Illinois Real Estate”.

 

(bb) In Section 2.2(e) of the Loan Agreement, the text “Fifty Million Dollars
($50,000,000)” is hereby deleted and replaced with the text “Sixty Million
Dollars ($60,000,000)”.

 

(cc) In Section 2.3(e) of the Loan Agreement, the text “Five Million Canadian
Dollars (C$5,000,000)” is hereby deleted and replaced with the text “Six Million
Canadian Dollars (C$6,000,000)”.

 

(dd) Section 2.4 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

 

“2.4 Commitments. The aggregate amount of each U.S. Lender’s Pro Rata Share of
the U.S. Revolving Loans and U.S. Letter of Credit Accommodations shall not
exceed the amount of such Lender’s U.S. Revolving Loan Commitment, as the same
may from time to time be amended with the written acknowledgment of Agent and
such U.S. Lender. The aggregate amount of each Canadian Lender’s Pro Rata Share
of the Canadian Revolving Loans and Canadian Letter of Credit Accommodations
shall not exceed the amount of such Lender’s Canadian Revolving Loan Commitment,
as the same may from time to time be amended with the written acknowledgment of
Agent and such Canadian Lender. The Dollar Equivalent of the aggregate amount of
all U.S. Revolving Loans, U.S. Letter of Credit Accommodations, Canadian
Revolving Loans and Canadian Letter of Credit Accommodations made or issued by
or on behalf of a Lender, together with its Affiliate Canadian Lender, if
applicable, shall not exceed such Lender’s U.S. Commitment.”

 

(ee) Section 2.6 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

 

 7 

 

 

“2.6 Santa Monica Real Estate and Illinois Real Estate.

 

(a)       Notwithstanding anything to the contrary contained herein, the Santa
Monica Real Estate may be sold or refinanced and Agent shall release its liens
against the Santa Monica Real Estate in connection with the sale or refinance
thereof, provided, that, (i) no Default or Event of Default has occurred and is
continuing at the time of such sale or refinance, or would result therefrom and
(ii) the proceeds of such sale or refinance are no less than the Eligible Santa
Monica Real Estate Sublimit and the proceeds of such sale or refinance in an
amount no less than the Eligible Santa Monica Real Estate Sublimit are remitted
to Agent for application to the Obligations in accordance with Section 6.4. Upon
any refinance of the Santa Monica Real Estate in accordance with the foregoing,
any indebtedness secured solely by the Santa Monica Real Estate and any lien
against the Santa Monica Real Estate securing such indebtedness will be
permitted for the purposes of Sections 9.8 and 9.9 hereof.

 

(b)       Notwithstanding anything to the contrary contained herein, the
Illinois Real Estate may be sold or refinanced and Agent shall release its liens
against the Illinois Real Estate in connection with the sale or refinance
thereof, provided, that, (i) no Default or Event of Default has occurred and is
continuing at the time of such sale or refinance, or would result therefrom and
(ii) the proceeds of such sale or refinance are no less than the Eligible
Illinois Real Estate Sublimit and the proceeds of such sale or refinance in an
amount no less than the Eligible Illinois Real Estate Sublimit are remitted to
Agent for application to the Obligations in accordance with Section 6.4. Upon
any refinance of the Illinois Real Estate in accordance with the foregoing, any
indebtedness secured solely by the Illinois Real Estate and any lien against the
Illinois Real Estate securing such indebtedness will be permitted for the
purposes of Sections 9.8 and 9.9 hereof.”

 

(ff) In Section 3.1(b)(ii)(C) of the Loan Agreement, the text “increments of
C$500,000” is hereby deleted and replaced with the text “increments of
C$100,000”.

 

(gg) The following sentence is hereby added to the end of Section 3.4 of the
Loan Agreement:

 

“Such fees shall be calculated on the basis of a three hundred sixty (360) day
year for the actual number of days elapsed in the period during which such fees
accrue.”

 

(hh) Section 5.7 of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

 

“5.7 the Santa Monica Real Estate and the Illinois Real Estate; and”

 

(ii)       Section 7.8 of the Loan Agreement is hereby amended and restated to
read in its entirety as follows:

 

 8 

 

 

“7.8 Real Estate Covenant. With respect to the Santa Monica Real Estate, upon
Agent’s request, Borrowers shall, at their expense, no more than one (1) time in
any twelve (12) month period, but at any time or times as Agent may request upon
the occurrence and during the continuation of an Event of Default, deliver or
cause to be delivered to Agent an appraisal as to the Santa Monica Real Estate
in form, scope and methodology reasonably acceptable to Agent and by an
appraiser acceptable to Agent. With respect to the Illinois Real Estate, upon
Agent’s request, Borrowers shall, at their expense, no more than one (1) time in
any twelve (12) month period, but at any time or times as Agent may request upon
the occurrence and during the continuation of an Event of Default, deliver or
cause to be delivered to Agent an appraisal as to the Illinois Real Estate in
form, scope and methodology reasonably acceptable to Agent and by an appraiser
acceptable to Agent.”

 

(jj) Section 9.3(e) of the Loan Agreement is hereby amended and restated to read
in its entirety as follows:

 

“To the extent any of the provisions of this Section 9.3 as they pertain to the
Santa Monica Real Estate or the Illinois Real Estate are inconsistent with the
provisions of the applicable deed of trust in favor of Agent and Lenders on the
Santa Monica Real Estate or the Illinois Real Estate, as applicable, the
provisions of such deed of trust shall govern.”

 

(kk) The second to last sentence of Section 9.5 of the Loan Agreement is hereby
deleted and replaced with the following:

 

“Subject to the provisions of the deeds of trust executed in favor of Agent in
connection herewith, at its option, Agent may apply any insurance proceeds
received by Agent at any time to the cost of repairs or replacement of
Collateral and/or to payment of the Obligations (or, with respect to Collateral
of the Canadian Borrowers, to payment of the Canadian Obligations), whether or
not then due, in any order and in such manner as Agent may determine or hold
such proceeds as cash collateral for the Obligations (or Canadian Obligations,
as applicable).”

 

(ll) Sections 9.7(b)(iii) and (iv) of the Loan Agreement are hereby deleted and
replaced with the following:

 

“(iii) a sale of the Santa Monica Real Estate to the extent permitted under
Section 2.6(a), (iv) a sale of the Illinois Real Estate to the extent permitted
under Section 2.6(b)”

 

(mm) Section 9.10(d)(ii) of the Loan Agreement is hereby amended and restated to
read in its entirety as follows:

 

“(ii)       The aggregate sum of (A) the purchase price for the subject Target
and any related Targets plus any other consideration payable in connection with
the sale of the Target and any related Targets, excluding any earn-outs and
similar contingent payments, excluding any obligations or indebtedness of the
Target that are assumed (as permitted by Section 9.9 hereof) and excluding any
capital stock of PCM (the “Total Consideration”) or the amount of the subject
Subsidiary Investments (as applicable), plus (B) the aggregate sum of the Total
Consideration for all other Targets acquired by Borrowers after the Second
Amendment Effective Date shall not exceed Seventy Million Dollars ($70,000,000)
during the term of this Agreement after the Second Amendment Effective Date and
Thirty Million Dollars ($30,000,000) during any fiscal year; provided, however,
if the Payment Conditions are satisfied with respect to any such acquisition or
investment, the Total Consideration for such acquisition or investment shall not
count against the limitations set forth in this Section 9.10(d)(ii).”

 

 9 

 

 

(nn) Section 9.11 of the Loan Agreement is hereby amended and restated to read
in its entirety as follows:

 

“9.11       Dividends and Redemptions. Borrowers shall not, directly or
indirectly, declare or pay any dividends on account of any shares of any class
of capital stock of Borrowers now or hereafter outstanding (except, directly or
indirectly, to PCM), or set aside or otherwise deposit or invest any sums for
such purpose, or redeem, retire, defease, purchase, repurchase, recapitalize or
otherwise acquire (except, directly or indirectly, from PCM) any shares of any
class of capital stock (or set aside or otherwise deposit or invest any sums for
such purpose) for any consideration other than common stock or apply or set
apart any sum, or make any other distribution (by reduction of capital or
otherwise) in respect of any such shares (except, directly or indirectly, to
PCM) or agree to do any of the foregoing; provided, that, PCM may, so long as no
Event of Default has occurred and is continuing or would result from any such
repurchase or payment, (a) repurchase a portion of its capital stock and pay
dividends on account of its capital stock in an aggregate amount not to exceed
Fifteen Million Dollars ($15,000,000) from and after the date hereof so long as
the Average 30 Day Excess Availability after giving effect to any such
repurchase or payment is not less than the Excess Availability Threshold then in
effect on the date of such repurchase or payment, and (b) repurchase a portion
of its capital stock and pay dividends on account of its capital stock so long
as the Payment Conditions are satisfied with respect to such repurchase or
dividend.”

 

(oo)       The following is hereby added to the end of Section 9.17 of the Loan
Agreement:

 

“Notwithstanding anything to the contrary herein, no real estate may be added as
collateral hereunder unless Agent or Borrowers have given at least 45 days prior
written notice to the Lenders of the intent to add such real estate as
collateral, and the Agent has confirmed that flood insurance due diligence and
compliance has been completed in a manner reasonably satisfactory to all
Lenders.”

 

(pp) In Section 11.3(b)(v) of the Loan Agreement, the text “Eligible Adjacent
Real Estate, Eligible Real Estate” is hereby deleted and replaced with the text
“Eligible Santa Monica Real Estate, Eligible Illinois Real Estate”.

 

 10 

 

 

(qq) The proviso at the end of Section 11.3(c)(ii) of the Loan Agreement is
hereby deleted in its entirety.

 

(rr) The following is hereby added to the Loan Agreement as a new Section
11.3(e) thereof:

 

“(e)       The Borrowers must maintain flood insurance on all real estate
mortgaged in connection herewith that is in a Special Flood Hazard Zone, from
such providers, on such terms and in such amounts as required by the Flood
Disaster Protection Act as amended from time to time or as otherwise required by
the Lenders. The parties hereto agree that any increase, extension or renewal of
the credit facility evidenced hereby shall be subject to flood insurance due
diligence and flood insurance compliance reasonably satisfactory to all
Lenders.”

 

(ss) In the parenthetical in clause (y) of Section 12.11(a) of the Loan
Agreement, the text “(a)” is hereby deleted and replaced with the text “(b)”.

 

(tt) Section 13.5(h) of the Loan Agreement is hereby amended and restated to
read in its entirety as follows:

 

“(h)       Notwithstanding anything contained herein to the contrary, no
assignment of any U.S. Commitments or Canadian Commitments may be made if it
results in any Lender, together with its Affiliate Canadian Lender, if
applicable, maintaining a Canadian Commitment but no U.S. Commitment.”

 

(uu) Schedule C-1 attached hereto is hereby added to the Loan Agreement as
Schedule C-1 thereto.

 

2.       Increase in Maximum Credit. Effective on the date hereof, the Maximum
Credit shall be increased from $290,000,000 to $345,000,000 in accordance with
terms hereof. The effective date for such increase shall be the date hereof.
Effective on the date hereof, each party hereto acknowledges and agrees that the
amount of each Lender’s U.S. Revolving Loan Commitment and Canadian Revolving
Loan Commitment, in each case, as reflected below such Lender’s signature on the
signature pages to that certain First Amendment to Fourth Amended and Restated
Loan and Security Agreement, dated as of July 7, 2016, by and among the parties
hereto, shall be deemed amended and replaced with the amounts set forth on
Schedule C-1 attached hereto.

 

3.       Conditions Precedent to Effectiveness of this Amendment. This Amendment
shall not become effective until all of the following conditions precedent shall
have been satisfied in the sole discretion of Agent or waived by Agent:

 

(a)       Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties;

 

 11 

 

 

(b)       Agent shall have received a certificate of a duly authorized officer
of each Borrower in form and substance satisfactory to Agent, certifying (i)
that attached (or previously provided) copies of such Borrower’s organizational
and governing documents are true and complete, and in full force and effect,
without amendment except as shown; (ii) that an attached copy of resolutions
authorizing execution and delivery of the Financing Agreements is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this Amendment; and (iii) to the title, name
and signature of each Person authorized to sign the Financing Agreements;

 

(c)       U.S. Borrowers shall pay to Agent, for the benefit of each U.S. Lender
party hereto, (i) an amendment fee in an amount equal to 0.10% of each such U.S.
Lender’s aggregate U.S. Revolving Loan Commitment immediately prior to the
effectiveness of this Amendment, and (ii) an increase fee in an amount equal to
0.20% of the increase (if any) to each such U.S. Lender’s aggregate U.S.
Revolving Loan Commitment as a result of this Amendment, in each case, which
fees shall be fully earned as of and payable on the date hereof;

 

(d)       Agent shall have received a copy of that certain amended and restated
fee letter dated as of the date hereof, by and among Borrowers and Agent, and
Borrowers shall have paid all fees required to be paid thereunder; and

 

(e)       Agent shall have received all other documents and legal matters in
connection with the transactions contemplated by this Amendment and such
documents shall have been delivered or executed or recorded and shall be in form
and substance satisfactory to Agent.

 

4.       Joining Lender. By its execution of this Amendment, Woodforest National
Bank hereby confirms and agrees that, with effect on and after the date hereof,
it shall be a party to the Loan Agreement and succeed to all of the rights and
be obligated to perform all of the obligations of a Lender under the Loan
Agreement, including the requirements concerning confidentiality and the payment
of indemnification, with a U.S. Revolving Loan Commitment in an amount equal to
$20,000,000. Woodforest National Bank (i)(a) acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of Borrowers, and such other
documents and information as it has deemed appropriate to make its own credit
and legal analysis and decision to enter into this Amendment, and (b) agrees
that it will, independently and without reliance upon Agent or any Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit and legal decisions in taking or not
taking action under the Loan Agreement; (ii) hereby appoints and authorizes
Wells Fargo Capital Finance, LLC in its capacity as Agent to take such action as
agent on its behalf to exercise such powers under the Loan Agreement as are
delegated to Agent; and (iii) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Agreement are
required to be performed by it as a Lender. For the avoidance of doubt,
Borrowers hereby consent to Woodforest National Bank becoming a Lender under the
Credit Agreement.

 

5.       Representations and Warranties. Each Borrower represents and warrants
as follows:

 

 12 

 

 

(a)       Authority. Each Borrower has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Financing Agreements (as amended or modified hereby) to
which it is a party. The execution, delivery and performance by each Borrower of
this Amendment have been duly approved by all necessary corporate action, have
received all necessary governmental approval, if any, and do not contravene any
law or any contractual restriction binding on any Borrower. No other corporate
proceedings are necessary to consummate such transactions.

 

(b)       Enforceability. This Amendment has been duly executed and delivered by
each Borrower. This Amendment and each Financing Agreement (as amended or
modified hereby) is the legal, valid and binding obligation of each Borrower,
enforceable against each Borrower in accordance with its terms, and is in full
force and effect.

 

(c)       Representations and Warranties. The representations and warranties
contained in each Financing Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are true and correct on and as of the date hereof as though
made on and as of the date hereof.

 

(d)       Due Execution. The execution, delivery and performance of this
Amendment are within the power of each Borrower, have been duly authorized by
all necessary corporate or company action, have received all necessary
governmental approval, if any, and do not contravene any law or any contractual
restrictions binding on such Borrower.

 

(e)       No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.

 

6.       Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.

 

7.       Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

8.       Reference to and Effect on the Financing Agreements.

 

(a)       Upon and after the effectiveness of this Amendment, each reference in
the Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.

 

(b)       Except as specifically set forth in this Amendment, the Loan Agreement
and all other Financing Agreements, are and shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Borrowers to
Agent and Lenders without defense, offset, claim or contribution.

 

 13 

 

 

(c)       The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
any of the Financing Agreements, nor constitute a waiver of any provision of any
of the Financing Agreements.

 

9.       Ratification. Each Borrower hereby restates, ratifies and reaffirms
each and every term and condition set forth in the Loan Agreement, as amended
hereby, and the other Financing Agreements effective as of the date hereof.

 

10.       Estoppel. To induce Agent and Lenders to enter into this Amendment and
to induce Agent and Lenders to continue to make advances to Borrowers under the
Loan Agreement, each Borrower hereby acknowledges and agrees that, after giving
effect to this Amendment, as of the date hereof, there exists no Default or
Event of Default.

 

11.       Integration. This Amendment is a Financing Agreement. This Amendment,
together with the other Financing Agreements, incorporates all negotiations of
the parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

 

12.       Severability. In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

13.       Submission of Amendment. The submission of this Amendment to the
parties or their agents or attorneys for review or signature does not constitute
a commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Financing Agreements, and this Amendment shall have no
binding force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

 

[Remainder of Page Left Intentionally Blank]

 

 14 

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

  U.S. BORROWERS:         PCM, INC.,   a Delaware corporation         By: /s/
Brandon LaVerne   Name: Brandon LaVerne   Title: CFO         PCM SALES, INC.,  
a California corporation         By: /s/ Stephen Moss   Name: Stephen Moss  
Title: President         PCM LOGISTICS, LLC,   a Delaware limited liability
company         By: /s/ Sean Mollet   Name: Sean Mollet   Title: President      
  PCMG, INC.,   a Delaware corporation         By: /s/ Alan Lawrence   Name:
Alan Lawrence   Title: President

 

[Signature page to Second Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

   

 

 

  U.S. BORROWERS:         M2 MARKETPLACE, INC.,   a Delaware corporation        
By: /s/ Sam Khulusi   Name: Sam Khulusi   Title: President         ABREON, INC.,
  a Delaware corporation         By: /s/ Howard Schapiro   Name: Howard Schapiro
  Title: President         MALL ACQUISITION SUB 5 INC.,   a Delaware corporation
        By: /s/ Brandon LaVerne   Name: Brandon LaVerne   Title: President

 

[Signature page to Second Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

   

 

 

  U.S. BORROWERS:         PCM BPO, LLC,   a Delaware limited liability company  
      By: /s/ Simon Abuyounes   Name: Simon Abuyounes   Title: President        
ONSALE HOLDINGS, INC.,   an Illinois corporation         By: /s/ Sam Khulusi  
Name: Sam Khulusi   Title: President         EN POINTE TECHNOLOGIES SALES, LLC,
  a Delaware limited liability company         By: /s/ Shahzad Munawwar   Name:
Shahzad Munawwar   Title: Treasurer

 

[Signature page to Second Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

   

 

 

  CANADIAN BORROWERS:         PCM SALES CANADA, INC.,   a Quebec corporation    
    By: /s/ Simon Abuyounes   Name: Simon Abuyounes   Title: President        
ACRODEX INC.,   an Alberta corporation         By: /s/ Phil Soper   Name: Phil
Soper   Title: President

 

[Signature page to Second Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

   

 

 

AGENT:       WELLS FARGO CAPITAL FINANCE, LLC       By: /s/ Dennis King   Name:
Dennis King   Title: Vice President         LENDER:       WELLS FARGO CAPITAL
FINANCE, LLC       By: /s/ Dennis King   Name: Dennis King   Title: Vice
President  

 

[Signature page to Second Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

   

 

 

LENDER:       WELLS FARGO CAPITAL FINANCE CORPORATION CANADA       By: /s/ David
Boutin   Name: David Boutin   Title: Vice President  

 

[Signature page to Second Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

   

 

 

LENDERS:       BANK OF AMERICA, N.A.       By: /s/ Robert Bleichner   Name:
Robert Bleichner   Title: Vice President         BANK OF AMERICA, N.A. (acting
through its Canada branch)       By: /s/ Sylwia Durkiewicz   Name: Sylwia
Durkiewicz   Title: Vice President  

 

[Signature page to Second Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

   

 

 

LENDERS:       PNC BANK, N.A.       By: /s/ Jeanette Vandenbergh   Name:
Jeanette Vandenbergh   Title: Senior Vice President         PNC BANK CANADA
BRANCH       By: /s/ Robert Fasken   Name: Robert Fasken   Title: Vice President
 

 

[Signature page to Second Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

   

 

 

LENDERS:       JPMORGAN CHASE BANK, N.A.       By: /s/ Jordan Azar   Name:
Jordan Azar   Title: Vice President         JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH       By: /s/ Michael Tam   Name: Michael Tam   Title: Senior Vice
President  

 

[Signature page to Second Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

   

 

 

LENDER:       WOODFOREST NATIONAL BANK       By: /s/ Charles D. Stephenson  
Name: Charles D. Stephenson   Title: Senior Vice President  

 

[Signature page to Second Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

   

 

 

LENDER:       CITY NATIONAL BANK       By: /s/ Brent Philips   Name: Brent
Philips   Title: Senior Vice President  

 

[Signature page to Second Amendment to Fourth Amended and Restated Loan and
Security Agreement]

 

   

 

 

Schedule C-1

 

Commitments

 

Lender  U.S. Revolving Loan
Commitment   Canadian Revolving
Loan Commitment  Wells Fargo Capital Finance, LLC  $110,000,000   C$0  Wells
Fargo Capital Finance Corporation Canada  $0   C$15,072,463.77  Bank of America,
N.A.  $65,000,000   C$0  Bank of America, N.A. (acting through its Canada
branch)  $0   C$7,536,231.88  JPMorgan Chase Bank, N.A.  $60,000,000   C$0 
JPMorgan Chase Bank, N.A., Toronto Branch  $0   C$6,956,521.74  PNC Bank, N.A. 
$55,000,000   C$0  PNC Bank Canada Branch  $0   C$6,376,811.59  City National
Bank  $35,000,000   C$4,057,971.02  Woodforest National Bank  $20,000,000   C$0 
All Lenders  $345,000,000   $40,000,000 

 

   

 

 

 



 

 